Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 09, 2020

The Court of Appeals hereby passes the following order:

A20A0666. JOYNER et al. v. CATLIN INSURANCE COMPANY et al.

      This case was docketed on November 1, 2019. The Appellant sought two
extensions of time to file his appellate brief, which were granted by this Court,
thereby extending the time for the Appellant to file his brief and enumeration of
errors through February 14, 2020. The Appellant failed to file a brief and enumeration
of errors by this time, and, this Court has yet to receive them. Accordingly, as
authorized by Rule 23 (a) of the rules of this Court, the Appellant’s appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/09/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.